Response to arguments
1.      The request for reconsideration has been considered but does NOT place the application in condition for allowance because: This is in response to an Applicant Arguments/Remarks Made on
02/24/2021.

Applicant arguments page 9-11
Claims 1 and 19
Applicant submits that the cited portions of Aben fail to disclose a method of calibrating parameters of a stack model used to simulate the performance of measurement structures in a patterning process, the method comprising, inter alia, after obtaining the calibration data, calibrating, by a processing system, parameters of the stack model by, until a termination condition occurs, repeatedly, performing the simulation of performance of measurement structures using a candidate stack model having candidate-model parameters; approximating the simulation over a range of candidate stack models, based on a result of the simulation, with a surrogate function, wherein the surrogate function takes as an input candidate stack models having candidate-model parameters, and outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data; and selecting a new candidate model based on the measure of fitness and/or measure of uncertainty about fitness, as recited in claim 1.
The Examiner refers to paragraphs [0003], [0070], [0126], [0129], [0131], [0138]-[0140] and [0142] Figures 5, 11 and 12 of Aben. However, the cited portions of Aben fail to disclose, for example, approximating the simulation over a range of candidate stack models, based on a result of the simulation, with a surrogate function, wherein the surrogate function takes as an input candidate stack models having candidate-model parameters, and outputs a measure of fitness and/or a measure of uncertainty about 
In particular, it is not apparent what in the cited portions of Aben corresponds to the claimed surrogate function. Further, it is not apparent what in the cited portions of Aben corresponds to the claimed approximating the simulation over a range of candidate stack models, based on a result of the simulation, with the surrogate function. 
The Examiner asserts that:
From this comparison, the 'best set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30.[Corresponds to the surrogate function] Office Action, page 13
However, this merely describes an output of a result after the evaluation of a plurality of simulations in module 986 of Aben. It is not apparent how an output of a result is a surrogate function, let alone one that takes as an input candidate stack models having candidate-model parameters, and outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data. Further, it is not apparent how an output of a result after the evaluation of a plurality of simulations in module 986 of Aben corresponds to a step of approximating the simulation over a range of candidate stack models, based on a result of the simulation. There is no mention in that cited portion of Aben of an approximation being made, let alone approximating the claimed simulation over a range of candidate stack models, based on a result of the simulation.
The Examiner further asserts that:
Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. [Corresponds to the approximating] Office Action, page 13

The Examiner further asserts that:
Using broadest reasonable sense, the examiner interprets surrogate function is approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model and calibrated data that was shown in fig 12A and 12B. Hence, the examiner consider the process involves in fig 12A-B as a surrogate function since it was approximating the simulation, comparing and finding the accurate results. Office Action, page 13
Respectfully, this doesn’t identify what specifically corresponds to the claimed surrogate function and what specifically corresponds the claimed approximating separate from the simulation. Figure 12A shows no simulation in and of itself and moreover it is not apparent what corresponds to approximating the simulation (separate from simulating itself). Parameter advisor 986 performs a simulation. So, assuming arguendo that the simulation in parameter advisor 986 corresponds to the claimed “performing the simulation of performance of measurement structures using a candidate stack model having candidate-model parameters”, it is not apparent what corresponds to the separate “approximating the simulation over a range of candidate stack models, based on a result of the simulation, with a surrogate function.” There is no apparent approximation of simulation performed in the cited portions of Aben. Rather, the cited portions of Aben merely describe an actual simulation and then analyzing the results of that simulation. See, e.g., Figure 12B where items 1006 and 1008 show the performance of an actual simulation and then item 1010 shows the analysis of the results of the simulation; there is nothing about approximating the simulation over a range of candidate stack models, based on a result of the simulation, with a surrogate function.


Further, the Examiner appears to refer to parameter advisor 986 doing both the claimed “performing the simulation of performance of measurement structures using a candidate stack model having candidate-model parameters” and the claimed “approximating the simulation over a range of candidate stack models, based on a result of the simulation, with a surrogate function.” See pages 12 and 13 of the Office Action. However, it is not apparent what aspect of parameter advisor 986 performs a simulation and then takes a result of that simulation as an input to approximating a simulation over a range of candidate stack models. Rather, the cited portions of Aben appear merely to describe parameter advisor 986 as “simulating] the reconstruction processes of FIG. 5 and/or 6 many times, trying different candidate model recipes and different samples” without any mention that a result of any one or more of those simulations is used as an input to another process within parameter advisor 986 that “approximates] the simulation over a range of candidate stack models, based on a result of the simulation... ”
For similar reasons as presented above for claim 1, Applicant submits that the cited portions of Aben fail to disclose claim 19.
Examiner response
Aben teaches the surrogate function since the reference by Aben teach this claim limitations as claimed.
takes as an input candidate stack models having candidate-model parameters, (step 986 Parameter advisor is performing this step and see fig 12A-B See para 138-139- the basic principle of module 986 is to simulate the reconstruction processes of FIG. 5 and/or 6 many times, trying different candidate model recipes and 
outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data; (Applicant to the sections cited in the previous office action para 140 and 142 and see 12A-12B and element parameter advisor 986 is performing this step) and
selecting a new candidate model based on the measure of fitness and/or measure of uncertainty about fitness.(See fig 12A –optimized new candidate model element 994)

    PNG
    media_image1.png
    739
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    830
    media_image2.png
    Greyscale

Since, all the steps are included as shown in the figure 12A-12B and para 138-140 and 142- demonstrate the surrogate function by using the parameter advisor tool and under the broadest reasonable sense, examiner consider the process or step that is performing all the steps above involves the surrogate function by the parameter advisor tool 986. 
For the claim limitation “approximating the simulation over a range of candidate stack models based on a result of the simulation, with a surrogate function”. The Examiner disagrees with the applicant argument and points Applicant to the sections cited in the previous office action. See, e.g., Figure 12B where items 1006 and 1008 show the performance of an simulation and then item 1010 shows the analysis of the results of the simulation. The examiner cite the paragraph 140- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range of candidate stack models].  Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. Under the broadest reasonable sense, the indication of RMSE is a measure of goodness of fit for models, where the goal to have the approximate or close fit with the model. From this comparison, the `best` set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30. Examiner consider the approximate simulation for the various candidate model recipes by using the combination of various parameters of interest. Approximating the simulation for the estimated candidate model is shown in fig 5/6. See para 0138 -With this in mind, the basic principle of module 986 is to simulate the reconstruction processes of Fig5/6 many times, trying different candidate model recipes and different samples, comparing the resulting RMSE values to identify a best model recipe from among the candidate model recipes. Also see the previous cited paragraph 132 and fig 12A-12B - A set of `best` (recommended) constraints and fixes 990 is output. At 992 the model is adapted with reference to the constraints and fixes identified by the parameter advisor module 986 and an optimized model recipe 994 is output. Also, the specification has not mention about the criteria for the approximation. Therefore, the examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation before the approximation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990). The examiner interprets surrogate function is a mathematical equation used for approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model and calibrated data that was shown in fig 12A and 12B. Hence, the examiner consider the process involves in fig 12A-B (step 984, 986, 988, 990, 992 and 994) involves surrogate function since it was approximating the simulation, comparing and finding the accurate results. 
Thus, the rejection for independent claim 1 and 19 still maintained using Aben et al. (PUB NO- US 2012/0123748 A1)


Applicant arguments page 12-16
Claim 20
Applicant submits that the cited portions of Aben fail to disclose a method of calibrating parameters of a stack model used to simulate the performance of measurement structures for a patterning process, the method comprising, inter alia, after obtaining the calibration data, calibrating, by a processing system, parameters of the stack model by, until a termination condition occurs, repeatedly: a) simulating performance of the measurement structures based on a candidate stack model having candidate-model parameters; b) approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function mapping the candidate-model parameters to a measure of fitness and/or a measure of uncertainty about fitness, wherein the fitness is indicative of a difference between the approximated simulated performance and the calibration data; c) selecting a new candidate stack model based on the fitness and/or uncertainty about the fitness; d) go back to a), wherein the performance is simulated based on the new candidate stack model having new candidate model parameters, as recited in claim 20.
The Examiner refers to paragraphs [0003], [0070], [0126], [0129], [0131], [0138]-[0140] and [0142] Figures 5, 11 and 12 of Aben. However, the cited portions of Aben fail to disclose, for example, approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function mapping the candidate-model parameters to a measure of fitness and/or a measure of uncertainty about fitness, wherein the fitness is indicative of a difference between the approximated simulated performance and the calibration data.
In particular, it is not apparent what in the cited portions of Aben corresponds to the claimed surrogate function. Further, it is not apparent what in the cited portions of Aben corresponds to the claimed approximating the simulated performance over a range of candidate stack models, based on evaluation of the surrogate function. The Examiner asserts that:

Office Action, page 25
However, this merely describes an output of a result after the evaluation of a plurality of simulations in module 986 of Aben. It is not apparent how an output of a result is a surrogate function, let alone one mapping the candidate-model parameters to a measure of fitness and/or a measure of uncertainty about fitness, wherein the fitness is indicative of a difference between the approximated simulated performance and the calibration data. Further, it is not apparent how an output of a result after the evaluation of a plurality of simulations in module 986 of Aben corresponds to a step of approximating the simulated performance over a range of candidate stack models, based on evaluation of the surrogate function. There is no mention in that cited portion of Aben of an approximation being made, let alone approximating the claimed simulated performance over a range of candidate stack models, based on evaluation of the surrogate function.
The Examiner further asserts that:
See IT 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]).Office Action, page 25
Respectfully, this doesn’t identify what specifically corresponds to the claimed approximating separate from the simulation. This cited portion of Aben merely describes an output of an actual simulation and processing that output. This is nothing like, separate from a simulation, approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function.
The Examiner further asserts that:
See fig 12B and PARA 140, a process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness 
Respectfully, this doesn’t identify what specifically corresponds to the claimed surrogate function and what specifically corresponds the claimed approximating separate from the simulation. Figure 12A shows no simulation in and of itself and moreover it is not apparent what corresponds to approximating the simulated performance over a range of candidate stack models (separate from simulating itself). Parameter advisor 986 performs a simulation. So, assuming arguendo that the simulation in parameter advisor 986 corresponds to the claimed “simulating performance of the measurement structures based on a candidate stack model having candidate-model parameters”, it is not apparent what corresponds to the separate “approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function.” There is no apparent approximation of simulation performed in the cited portions of Aben. Rather, the cited portions of Aben merely describe an actual simulation and then analyzing the results of that simulation. See, e.g., Figure 12B where items 1006 and 1008 show the performance of an actual simulation and then item 1010 shows the analysis of the results of the simulation; there is nothing about approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function.
On pages 7-8 of the Office Action, the Examiner essentially asserts that parameter advisor 986 of Aben corresponds to the claimed surrogate function.
However, even assuming arguendo that parameter advisor 986 of Aben corresponds to the claimed surrogate function (which Applicant denies), then there is no disclosure in the cited portions of Aben of parameter advisor 986 being executed repeatedly (“calibrating... parameters of the stack model by... repeatedly:... approximating the simulated performance over a range of candidate stack models, based on evaluation of a surrogate function”). For example, parameter advisor 986 does not appear, in Figure 12A, to be in any type of loop or repeated execution.


Examiner response
Aben teaches the surrogate function since the Aben reference teach this claim limitations as claimed.
takes as an input candidate stack models having candidate-model parameters, (step 986 Parameter advisor is performing this step and see fig 12A-B See para 138-139- the basic principle of module 986 is to simulate the reconstruction processes of FIG. 5 and/or 6 many times, trying different candidate model recipes and different samples, comparing the resulting RMSE values to identify a best model recipe from among the candidate model recipes. Specifically, a process 1000 is performed to generate candidate constraints. Each set of candidate constraints (including for this purpose candidate fixes) forms a separate candidate model recipe with reduced degrees of freedom, and the set of these candidate model recipes are indicated at 1002. At 1004, a number of samples from dataset 984 are selected. A simulated reconstruction process 1006 is then executed many times) and
outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data; (Applicant to the sections cited in the previous office action para 140 and 142 and see 12A-12B and element parameter advisor 986 is performing this step) and
selecting a new candidate model based on the measure of fitness and/or measure of uncertainty about fitness.(See fig 12A –optimized new candidate model element 994)

    PNG
    media_image1.png
    739
    849
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    830
    media_image2.png
    Greyscale



For the claim limitation “approximating the simulation over a range of candidate stack models based on a result of the simulation, with a surrogate function”. The Examiner disagrees with the applicant argument and points Applicant to the sections cited in the previous office action. See, e.g., Figure 12B where items 1006 and 1008 show the performance of an simulation and then item 1010 shows the analysis of the results of the simulation. The examiner cite the paragraph 140- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the range of candidate stack models].  Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. Under the broadest reasonable sense, the indication of RMSE is a measure of goodness of fit for models, where the goal to have the approximate or close fit with the model. From this comparison, the `best` set of constraints and fixes is output at 990. This best set (which of course can include alternative best sets if preferred) can be used in step 992 to define the optimized model recipe 994 for use in actual measurements of actual target structures 30. Examiner consider the approximate simulation for the various candidate model recipes by using the combination of various parameters of interest. Approximating the simulation for the estimated candidate model is shown in fig 5/6. See para 0138 -With this in mind, the basic principle of module 986 is to simulate the reconstruction processes of Fig5/6 many times, trying different candidate model recipes and different samples, comparing the resulting RMSE values to identify a best model recipe from among the candidate model recipes. Also see the previous cited paragraph 132 and fig 12A-12B - A set of `best` (recommended) constraints and fixes 990 is output. At 992 the model is adapted with reference to the constraints and fixes Therefore, the examiner consider the Aben reference which uses the parameter advisor tool 986 to perform the simulation before the approximation over than range of candidate model recipes in order to find the approximate or recommend solution (see element 990). The examiner interprets surrogate function is a mathematical equation used for approximating the simulation results to determine the model accurate optimized model recipe based on the input candidate model and calibrated data that was shown in fig 12A and 12B. Hence, the examiner consider the process involves in fig 12A-B (step 984, 986, 988, 990, 992 and 994) involves surrogate function since it was approximating the simulation, comparing and finding the accurate results. SEE PARA 161 teaches the loop in fig 12A-B-When such situations are included as calculated samples within the libraries of FIG. 6 or FIG. 12, or are permitted as estimates within the iterative process of FIG. 5.  Thus, the rejection for independent claim 20 still maintained using Aben et al. (PUB NO- US 2012/0123748 A1)

Claims 3, 7, 8, 11, 12 and 16 should be rejected by virtue of their dependency, as well as for the features they recite individually. 

Applicant arguments page 16-18
Rejections under 35 U.S.C. §103 
Claims 5, 14, and 15 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Aben in view of U.S. Patent Application Publication No. 2014/0358831 to Adams et al. (“Adams”). Applicant traverses.

As discussed above, the cited portions of Aben fail to describe claim 1. Even assuming arguendo that the cited portions of Aben and Adams are properly combinable (which Applicant does not concede), the cited portions of Adams fail to overcome the deficiencies of the cited portions of Aben. For example, the cited portions of Adams do not appear to disclose or teach a method of calibrating parameters of a stack 

Claims 5, 14 and 15 should be allowed by virtue of their dependency, as well as for the features they recite individually. Thus, the rejection of claims 5, 14 and 15 should be withdrawn.

Claim 9 was rejected under 35 U.S.C. §103 as allegedly being unpatentable over Aben in view of U.S. Patent No. 5,824,441 to Farrow et al. (“Farrow”). Applicant traverses.

As discussed above, the cited portions of Aben fail to describe claim 1. Even assuming arguendo that the cited portions of Aben and Farrow are properly combinable (which Applicant does not concede), the cited portions of Farrow fail to overcome the deficiencies of the cited portions of Aben. For example, the cited portions of Farrow do not appear to disclose or teach a method of calibrating parameters of a stack model used to simulate the performance of measurement structures in a patterning process, the method 

Claim 9 should be allowed by virtue of its dependency, as well as for the features it recites. Thus, the rejection of claim 9 should be withdrawn.

Claim 10 was rejected under 35 U.S.C. §103 as allegedly being unpatentable over Aben in view of U.S. Patent Application Publication No. 2007/0043622 to Olsen et al. (“Olsen”). Applicant traverses.

As discussed above, the cited portions of Aben fail to describe claim 1. Even assuming arguendo that the cited portions of Aben and Olsen are properly combinable (which Applicant does not concede), the cited portions of Olsen fail to overcome the deficiencies of the cited portions of Aben. For example, the cited portions of Olsen do not appear to disclose or teach a method of calibrating parameters of a stack model used to simulate the performance of measurement structures in a patterning process, the method comprising obtaining a stack model used in a simulation of performance of measurement structures used 

Claim 10 should be allowed by virtue of its dependency, as well as for the features it recites. Thus, the rejection of claim 10 should be withdrawn.

Examiner response
Regarding claim 5, 9, 10, 14 and 15 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. They amount to a statement that they are allowable based on their dependency on what the applicant considers allowable claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2128                

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128